Case 1:18-CV-09963-RA Document 1 Filed 10/29/18 Page 1 of 3

UNITED sTATEs nlsTRlcT coURT
soUTHERN DISTRICT 0F NEW YORK n

Bethany Murr@¥, f civil Action No.: _ _,

Plaintiff,

V.

America.n Express Compsny, : COMPLAINT

Defendant.

 

For this Com_plaint, Piaintiff, Bethany Murray, by undersigned counsel, states as follows:

,J VISDICTION

1. T his action arises nut of Defendmit’s repeated violations of the Telephone
Consumer Protection A<;t, 47 U.S.C. § 227, er seq. (the “TCPA“’).

2. V¢nue is proper in this Dist,rict pursuant to 28 U.S.C. § 1391(b), in that Defendant
transacts business in this Disirict and a substantial portion of the acts giving rise to this action
occurred in this District_,

P.M'riss

w

 

3. Plaintii.“f. Bethany Murray (“-Pla_intiff”), is an adult individual residing in Myrtlc
B¢.'~:_ac,h, South Carolins, and is s “person” as the term is defined by 47 U.S.C-. § 153(39).

4. Defend_ant, American Express Company (“Amerisan Express"), is a Texqs
business entity with an address of 200 Vesey Street, Floor 30, New ank, New York 10285-
0002, and is a “person” as the term is defined by 47 U.S.C. § 153(39).

FACTS
5. Within the last year, Anierican Expr`ess began calling Plaintiff"s cellular

telephone, number 843-xxx-2313.

Case 1:18-CV-09963-RA Document 1 Filed 10/29/18 Page 2 of 3

6. When Plaintiff answered calls from American Express, she heard a prerecorded
message

7. On January 5, 2018, Plaintit`t` waited on the line for a live person Who requested to
speak to Mark.

8. Plaintif_f advised Ameriean Express that it had the wrong number and, as such,

demanded that all calls to her ceaso.
9. Nevertheles$, American `Express continued to place automated calls to Plaintift’s
cellular telephone number.

CO UNT l

vloLATIoNs oF THE"'FF.PA l-` 4r UES.C. 8 zz'/, ETS,EQ,

 

lO. Plaintiff incorporates by reference all ot` the above paragraphs of this Complaint
as though fully stated herein

ll. At all times mentioned herein, Defendant called Plaintifl"' s cellular telephone
number using an A_TDS or predictive dialer and/or using a prerecorded or artificial voice

12. Defendant`_ continued to place automated calls to Plaintift`s cellular telephone
number despite knowing that it lacked consent to do so. As such, each call placed to Plaintiff
was made in knowing and/or willful violation of the TCPA, and subject to treble damages
pursuant to 47 U.S.C. § 227(1))(3)((,").

13. The telephone number called by Defendant was assigned to a cellular telephone
service for Whioh Plaintit`i` incurs charges pursuant to 47 U.S.C. § 227(b)(l),

14. The calls from Defendant to Plaintiff were not placed for “emergency purposes”
as defined by 47 U.S.C. § 227(\))(1)(.11.)(£).

15. Plaintiff is entitled to an award of S§O0.0G in statutory damages for each call

placed in violation of the T_C_PA pursuant to 47 U.S.C. § 227(}:))(3)(13).

Case 1:18-CV-09963-RA Document 1 Filed 10/29/18 Page 3 of 3

16. As a result of each call made in knowing and/or willful violation of the TCPA,
Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47
U.S.C. § 227(b)(3)(B) and 47 U.S.C, § 227(b)(3)(C).

PRAVER FOR REL\EF
WHEREFORE, Plaintiff prays that judgment be entered against Defendant:
A. Slatutory damages oI` $500.00 l`or each violation determined to be negligent
pursuant to 47 U.S.C, § 227(b)(3)(B);
B. Treble damages for each violation determined to be willful and/or knowing
pursuant to 47 U.S.C. § 227(h)(3)(C); and
C. Such other and further relief as may be just and proper.
TRIAL BY JURY DEMANDE.D ON ALL COUNTS

Dated: October- 29, 2018
Respectr`ully submitted,

  

By

sergei , mber-M (sL asin
LF.M *`R(`r LAW, .L.L.C.

43 <.‘nbury Road, 3m FlOOr

W' ton. CT 06897

Telephone: (203) 653-2250
Facsimile: (203) 653-3424
Attorneys for Plaintif'f

 

